      Case 1:17-cr-00028-FPG-JJM Document 529 Filed 05/13/21 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                                                                   Case # 17-CR-28-FPG
v.
                                                                   ORDER
JESSE LEWIS,
                                      Defendant.

       In a letter filed April 16, 2021, Defendant Jesse Lewis raises several concerns with the

Court. ECF No. 526. This Order addresses those concerns.

       First, Defendant suggests that the Court has a bias against him, allegedly because of the

Court’s “working relationship” with the government and Defendant’s former counsel, as well as

the Court’s previous “opinions” and “tunnel vision.” Id. at 1. Defendant asks for a change of

venue “for these next proceedings.” Id. As an initial matter, because this is a closed criminal case

with no pending motions, there are no “proceedings” that could be transferred. To the extent

Defendant is requesting that the Court recuse itself, it declines to do so. This is not a case where

the Court’s “partiality might reasonably be questioned” or where the Court has “a personal bias or

prejudice concerning a party.” Balkany v. United States, 751 F. App’x 104, 107 (2d Cir. 2018)

(summary order).

       Second, Defendant again requests the appointment of counsel. As the Court has previously

stated, it will consider that request if and when Defendant files a § 2255 petition. See ECF No.

485 at 3-4; ECF No. 525 at 4.

       Third, Defendant indicates that his former counsel failed to transfer the case file to him.

The Court is skeptical that it has jurisdiction to grant such relief. See United States v. Woods, No.

15-3304, 2016 WL 3457754, at *2-3 (10th Cir. June 21, 2016) (questioning whether, in a closed

criminal case, district court had jurisdiction to compel defendant’s former counsel to turn over case

                                                 1
      Case 1:17-cr-00028-FPG-JJM Document 529 Filed 05/13/21 Page 2 of 2




file so that defendant could prepare § 2255 petition); United States v. Schumacher, No. 20-1626,

2021 WL 1784349, at *1 (8th Cir. May 5, 2021) (same). Unless Defendant can articulate a legal

basis for his request, the Court will not consider it.

       In short, the Court will not order any relief based on Defendant’s letter.

       IT IS SO ORDERED.

Dated: May 13, 2021
       Rochester, New York
                                               ______________________________________
                                               HON. FRANK P. GERACI, JR.
                                               Chief Judge
                                               United States District Court




                                                   2
